Citation Nr: 0213805	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

(The issue of entitlement to an increased evaluation for 
chronic low back strain, currently evaluated as 20 percent 
disabling, will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for chronic low 
back strain, currently evaluated as 20 percent disabling, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. at 3,105 (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Post-traumatic stress disorder was not shown in service; 
the evidence submitted in support of the claim for service 
connection for PTSD does not establish a current disability 
of PTSD that is related to service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
April 2000 and February 2002 rating decisions, a May 2000 
statement of the case (SOC), and a February 2002 supplemental 
SOC, the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  With respect to the duty 
to assist, the Board finds that the evidence of record, which 
includes VA treatment records and medical examination 
reports, is sufficient to dispose of the issue on appeal.  

The Board also notes that veteran has had the opportunity to 
submit evidence and argument in support of his appeal.  The 
Board notes that the RO did not attempt to verify the alleged 
stressors, but finds that the veteran did not adequately 
identify the names and units of personnel involved to make 
verification possible.  Since the RO has also provided all 
required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  60 Fed. Reg. 
32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)); see 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).

C.  Evidence

Service personnel records reflect that the veteran served on 
active duty during the Vietnam Era, but had no combat 
service.

Service medical records indicate that the veteran underwent 
an enlistment physical examination in November 1971 and was 
found qualified for enlistment.  The veteran disclosed that 
nervous trouble was a part of his medical history.  The 
veteran underwent a physical examination in March 1973 
pursuant to (AR) Army Regulation 635-200, Chapter 13.  The 
veteran reported a medical history that included frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble.  The veteran was deemed qualified for duty and/or 
separation. 

VA outpatient records show that beginning in January 1981 the 
veteran has received psychiatric treatment from the Mental 
Health Clinic/Medication Management as frequently as a few 
times per week and as infrequently as a few times a year.  
Over the course of outpatient treatment, several psychiatric 
diagnoses were made.  

The veteran was thought to have passive dependent disorder in 
January 1981.  Chronic or paranoid schizophrenia was the 
working diagnoses from December 1982 to 1987.   In April 1983 
the veteran reported the onset of nightmares about people 
attacking him and him being unable to defend himself.  In 
September 1983 the veteran was also given a diagnosis of 
depression with recent new onset of psychotic symptoms 
probably secondary to situational stress.  At that time he 
reported auditory hallucinations that told him to commit 
suicide and "ways to get rid of his wife."  His other 
complaints included marital conflict, irritability, financial 
troubles, and unemployment.  In addition to individual 
therapy, the veteran and his wife engaged in family therapy 
on a weekly basis in 1985.  The veteran's schizophrenia was 
considered stable on medication in January 1986.  In April 
1987 the veteran's schizophrenia was found to be slightly 
worse secondary to headaches and severe psychosocial 
stressors.  The veteran presented with complaints primarily 
psychiatric in nature, on only a few occasions between 1988 
and 1991.  The diagnoses were polysubstance abuse and 
situational stress.

The veteran and his wife attended family therapy on a regular 
basis for several months in 1997.  The veteran's complaints 
included financial problems, problems with his wife and son, 
and coping with physical problems.  In October 1997 the 
veteran complained of a sleeping problem.  He reported weird 
dreams and waking up swinging if someone touched him.  He 
described nightmares about accidents and others about 
violence and bombings.  PTSD was considered as a diagnosis.  
In September 1998 the veteran complained of multiple physical 
and social/financial problems.  He reported having 
flashbacks, nightmares, decreased concentration, and stress 
from his son.  The diagnoses were Axis I: PTSD with anxiety 
and Axis II: mixed personality disorder.  The Family Mental 
Health Clinic referred the veteran to the PTSD Clinic for an 
assessment in October 1998.  During the evaluation the 
veteran relayed stories of trauma that the evaluator thought 
might be untruthful.  The veteran also spoke about how his 
childhood was filled with abuse from his father.  He also 
discussed many near death experiences.  The veteran had 
severe burns on his body reportedly from his clothes being 
caught on fire.  He also reported intrusive thoughts, 
hypervigilance, startle response, marked sleep disturbance, 
and problems with his son.  The examiner concluded that the 
veteran met the criteria for PTSD, but found that it was not 
related to the military.

Records indicate that the veteran attended three anger 
management classes between November and December 1998.  He 
and his wife had monthly support sessions with the Mental 
Health Clinic for several months from late 1998 to mid-1999.  
The veteran reported having poor sleep and recurring dreams 
of child abuse in June 1999.

VA records revealed numerous psychiatric hospitalizations 
beginning in 1978.

The veteran was admitted to the psychiatric ward at Brentwood 
VA Medical Center (VAMC) in August 1978.  He presented with 
complaints of being depressed for several months.  He 
indicated that he had recently been assaulted with a baseball 
bat and had been hospitalized with headache and dizziness as 
a result of the assault.  He also reported that he had a 
recent breakup with his girlfriend and had recently lost his 
dog.  The veteran was hospitalized for 280 days.  He was 
given a provisional diagnosis of psychotic depression versus 
schizoaffective schizophrenia.

The veteran was admitted to VAMC Brentwood in December 1979.  
The medical history indicated that the veteran had a history 
of previous neuropsychiatric hospitalizations.  The veteran's 
current complaints were difficulty in making adjustments to 
living in the community because of some interpersonal 
relationship difficulties.  He reported having poor control 
of his behavior when experiencing tension from interaction 
with other people.  He stated that he was experiencing 
depression and anxiety.  The veteran was hospitalized 244 
days and treated with multiple medications to treat insomnia, 
uncontrollable behavior, inability to remember violent 
behavior, anxiety, and depression.  The psychiatric diagnosis 
was depressive neurosis.

After numerous visits to the Admitting Room at VAMC Portland, 
the veteran was admitted in January late 1981.  He had a 
history of being admitted to the Neurosurgery unit for three 
days early in January following a motor vehicle accident.  
His presenting complaints were head and neck pain and 
inability to cope any longer.  The veteran was hospitalized 
for three days before he left against medical advice.  The 
diagnosis was post-concussive syndrome; the psychiatric 
diagnosis was still uncertain, but thought to possibly be 
dependent personality disorder with poor coping skills.

The veteran was admitted in September 1982 for an 
exacerbation secondary to family stress.  He was discharged 
after 44 days.  The diagnoses were Axis I: paranoid 
schizophrenia and Axis II: atypical personality disorder.

The veteran was admitted to VAMC Tucson in March 1989 with 
complaints of depression, anger, and auditory hallucinations.  
No psychotic thought process, no auditory hallucinations, and 
no anger or belligerence was observed while the veteran was 
hospitalized.  He had no homicidal or suicidal ideation.  The 
veteran was discharged after 15 days.  His diagnosis was 
polysubstance abuse, mixed personality disorder.

In July 1997 the veteran was hospitalized in July 1997 at 
VAMC Tucson.  He was discharged after 12 days with diagnoses 
of Axis I: depression, dysthymia and Axis II: borderline 
traits, GAF (Global Assessment of Functioning) 20 at 
admission and 70 at discharge.

The veteran underwent several compensation and pension (C&P) 
psychiatric evaluations.  When evaluated in January 1984, the 
veteran disclosed a history of being physically abused by his 
father as both a child and as an adult.  He reported that the 
school bully picked on him especially and fellow servicemen 
violently harassed him.  He explained that he was victimized 
by all these people because of jealousy over his superior 
abilities.  The veteran stated that following a severe 
beating with a baseball bat, from which he nearly died, he 
began to hear voices, which have become increasingly worse as 
his level of stress has risen.  He disclosed experiencing 
both suicidal and homicidal ideation, depression on a weekly 
basis, having flashbacks of beatings, being laughed at, and 
hearing increasingly loud voices.  He reported chronic use of 
marijuana and occasional use of amphetamines since 
adolescence; he reported only one month of abstention, which 
resulted in "shakiness."  The veteran denied episodes of 
mania; he denied delusions and hallucinations other than 
those described and evidence of actual grandiosity.  The 
examiner found the veteran's explanations of why people 
always tried to harm him as somewhat grandiose.  The examiner 
concluded after a mental status examination that the veteran 
had the following psychiatric disorders: Axis I: dysthymic 
disorder (neurotic depression pre DSM-3); marijuana 
dependence, chronic; organic hallucinatory disorder, and Axis 
II: atypical personality disorder with mixed traits of 
paranoid personality and dependent personality disorders.

The veteran underwent a VA C&P psychiatric examination in 
April 1986.  The purpose of the examination was to determine 
the status of the veteran's impairment level; however, the 
examiner noted some confusion over diagnosis of the veteran's 
psychiatric disability.  After a medical history was taken 
and a mental status evaluation was performed, the examining 
physician concluded that a diagnosis of a dependent 
personality misses the point.  The examiner stated, "it is 
reasonable speculation that a previously marginal individual 
with latent psychotic underpinnings experienced breakthrough 
of more severe symptomatology once experiencing an organic 
cerebral insult.  This is another way of saying that previous 
instabilities were simply made worse once brain functioning 
was impaired.  Thus, a paranoid personality could become a 
paranoid psychotic aggravated by a cerebral insult."  The 
final diagnosis was mixed organic brain syndrome with 
features of paranoid psychosis and hallucinosis.

The veteran underwent a VA C&P psychiatric examination in 
October 1999.  The examiner noted that he reviewed the claims 
file and, in particular, psychiatric reports from January 
1981 and November 1983.  The veteran disclosed that he had 
difficulties with anger and insomnia.  He stated that he lost 
track of his thoughts at times.  He reported having 
depression and a drinking problem.  He disclosed that he got 
drunk once a week on average.  He stated that he does have 
the shakes; he denied delirium tremens and any record of DUI 
(driving while intoxicated or impaired).  He described no 
stressors that might precipitate memories of his time in 
service.  When asked specifically about his experience in 
service, the veteran indicated that he was frequently given 
all the untidy types of details, such as KP (kitchen 
police/mess hall duty).  The veteran did not provide any 
stressors that would be due to PTSD.  He reported being 
physically abused by his father as a child and spending nine 
months in jail for theft at age 15.  He stated that he 
engaged in many fights in high school and did not finish.  
The veteran stated that he enjoyed fishing, reading comic 
books, and going to swap meets and socializing there.  He 
reported that he also attends church on Sunday evenings.

The mental status examination showed the veteran oriented to 
person, place, and time.  His memory was excellent and there 
was no indication of cognitive impairment.  Affect was 
slightly constricted, but his emotional responses were 
appropriate and rapport could be established.  The veteran 
voiced no delusional systems.  The examiner noted that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
The pertinent diagnoses were as follows: Axis I- depressive 
disorder not otherwise specified; alcohol dependence, and 
Axis II- personality disorder not otherwise specified.

According to the veteran's stressor statement, dated in March 
1999, he witnessed a grenade explode and kill another 
serviceman and wound others while he was in training at Fort 
Lewis.  The veteran was detailed to pick up and tag body 
parts and clean the field.  On another occasion at A.I.T., 
the veteran was detailed to clean up behind a tank training 
accident in which there was a casualty.  The veteran stated 
that he did not remember the names or companies of the 
deceased.

The veteran testified at a personal hearing at the RO in 
September 2000.  He discussed his stressors at Fort Lewis, 
Washington, in 1971 (Transcript (T. at pp. 3-5) and his 
symptoms, treatment, and diagnosis of PTSD (T. at 5-7, 10-
14). 

II.  Analysis

A review of the record fails to show that the veteran 
incurred PTSD in service or had PTSD prior to service, which 
was aggravated by service.  The evidence reveals that the 
veteran did not engage in combat while on active duty.  His 
claimed in-service stressors center on events that happened 
during training.  Although the veteran described traumatic 
events, he did not provide sufficient details, such as names 
and units of the wounded or deceased, to make verification 
possible.  

The service connection claim also fails because the veteran 
does not have a current diagnosis of PTSD.  When last 
evaluated in October 1999, he was found not to meet the 
diagnostic criteria for PTSD.  Moreover, during the 
evaluation he neglected to mention any in-service events that 
were allegedly traumatic.  Rather, he focused on traumatic 
events that occurred in his childhood and events occurring 
after he left service.  This is consistent both with the 
outpatient treatment records as a whole and the veteran's 
October 1998 PTSD assessment.  In this regard, the Board 
notes that there is only one reference to the in-service 
training incidents in the veteran's medical records in the 
span of 20 years which encompassed multiple psychiatric 
hospitalizations and continuous outpatient treatment.  The 
reference was made in September 1998, coincidentally, the 
same month that the veteran filed for service connection for 
PTSD.  The Board further notes that the veteran's former 
diagnosis of PTSD was determined to be non-military related.  
Thus, even if the diagnosis was current, the medical evidence 
does not demonstrate a link with service.  The Board must 
conclude that the medical evidence in this case is 
controlling and is simply overwhelmingly against the claim.  
In such circumstances, the benefit of the doubt doctrine is 
not for application. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

